Citation Nr: 0125473	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


WITNESS AT HEARING ON APPEAL 

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to August 
1997.  This case came before the Board on appeal from an 
October 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The veteran appeared at a hearing at the RO in September 
1999.  In an August 2000 decision, the Board remanded the 
case for additional development.  The case has now been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran's current chronic arch pain of both feet 
cannot be reasonably dissociated from the painful 
arches/plantar fasciitis diagnosed in service.

2.  Residuals of a right shoulder injury are attributable to 
service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, chronic bilateral foot pain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100 et. seq. (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  With resolution of reasonable doubt in the veteran's 
favor, residuals of a right shoulder injury were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100 et. seq. (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered this case pursuant to the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West Supp. 2001).  However, given the outcome below 
granting the veteran's appeal, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Bilateral foot disability

The June 1989 enlistment examination notes normal arch.  
Service medical records from 1989 to 1996 reflect multiple 
complaints and treatment for pain in the arches of the feet, 
arch supports were provided.  Diagnoses include plantar 
fasciitis and plantar fascial pain.

At a September 1997 VA examination, the examiner noted that 
the veteran's history of pain in both arches with periods of 
long standing and noted that she wore arch supports.  On 
evaluation, there was no plantar tenderness noted and there 
was minimal pes planus.  The diagnoses included recurrent 
painful arches of both feet, minimal pes planus noted.   VA 
medical records from February to July 1998 showed that the 
veteran was seen with complaints of bilateral arch pain, 
greater in the left.  It was noted that she wore arch 
supports provided to her during service.  
X-rays of the feet were normal.

At her September 1999 hearing, the veteran testified that she 
had no problems with her feet prior to service, but during 
service she began to experience pain in the arches of her 
feet.  She testified that she was provided arch supports in 
service and diagnosed with plantar fasciitis.  She reported 
that she still wore arch supports provided in service and 
continued to experience pain in the arches of her feet.

At a November 2000 VA examination, the examiner noted that 
the veteran's service medical records showed complaints and 
treatment of bilateral foot problems during service.  The 
veteran complained of aching pain in the arch of her feet 
after prolonged periods of weightbearing, even with use of 
orthotic inserts.  On evaluation, there was no pain or spasm 
on manipulation of the feet however there was tenderness in 
the midfoot region of each foot.  There was no more than 
borderline pes planus.  The diagnoses included chronic arch 
strain of both feet.   

Upon review, the Board finds that the evidence supports a 
finding of service connection for chronic arch pain in both 
feet.  The veteran's service medical records reveal repeated 
complaints and treatment of arch pain in the feet with 
diagnoses of plantar fasciitis and plantar fascial pain.  
Arch supports were provided.  Moreover, at her separation 
examination, the veteran reported pes planus.  Additionally, 
VA examinations diagnosed chronic recurrent arch pain in both 
feet and related such to the veteran's service.  Thus, the 
Board finds that the evidence of record shows continuity of 
complaints and treatment for the veteran's arch pain in both 
feet.  Based on the evidence of record and resolving doubt in 
the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for a bilateral foot 
disability.

Right shoulder 

Service medical records show that the veteran was seen for 
right shoulder muscle strain in December 1993.  At her July 
1996 periodic examination, the veteran reported occasional 
right shoulder pain.  Evaluation of the musculoskeletal 
system was normal.  At her July 1997 separation examination, 
the veteran again reported right shoulder pain, evaluations 
of the musculoskeletal system and the upper extremities were 
normal.

At a September 1997 VA examination, the examiner noted that 
the veteran had a history of an injury to the right shoulder 
secondary to a motor vehicle accident in service.  It was 
noted that the right shoulder was asymptomatic at the present 
time and there was no functional limitation of the right 
shoulder.  On evaluation, there was full range of motion of 
the right shoulder, although there was slight discomfort on 
internal rotation.  On passive range of motion testing, there 
was some acromioclavicular popping; however, there was no 
tenderness to palpation and no impingement.  X-rays of the 
right shoulder were normal.  The diagnoses included residuals 
of right shoulder injury, intermittently symptomatic, no 
function limitations at this time.

VA medical records from February 1998 to September 1999 
reveal complaints of right shoulder pain in July 1998 and 
September 1999.  No diagnosis of a right shoulder disorder 
was provided.  

At her September 1999 hearing, the veteran testified that she 
injured her right shoulder in convoy accident while serving 
in Saudi Arabia during the Persian Gulf War, and that she was 
treated at that time, but the records were lost.  She 
testified that she experiences pain and clicking in the right 
shoulder on rotation.  

At a November 2000 VA examination, the examiner noted that 
the veteran's service medical records showing treatment for a 
right shoulder problem during service.  The veteran reported 
that her right shoulder was bothered by increased use.  On 
evaluation, there was full range of motion in the right 
shoulder.  The examiner noted that there was occasional 
slight benign popping in the right shoulder on range of 
motion testing, but no pain on motion.  Minimal to slight 
tenderness over the anterior aspect of the right shoulder was 
noted.  X-rays of the right shoulder were normal.  The 
diagnoses included old right shoulder injury, intermittently 
symptomatic by history.  The examiner noted that at the time 
of the examination, the right shoulder was asymptomatic and 
there were no functional limitations of the right shoulder.

Upon review, the Board finds that the evidence supports a 
finding of service connection for residuals of a right 
shoulder injury.  The veteran's service medical records 
reveal treatment of right shoulder muscle strain and 
complaints of occasional right shoulder pain.  Moreover, at 
her separation examination, the veteran again reported right 
shoulder pain.  VA medical records from July 1998 and 
September 1999 show complaints of right shoulder pain.  
Additionally, at September 1997 and November 2000 VA 
examinations, following review of the veteran's service 
medical records, findings included slight popping on range of 
motion with some tenderness.  The diagnoses were residuals of 
right shoulder injury and old right shoulder injury, 
intermittently symptomatic.  Thus, the Board finds that the 
evidence of record shows continuity of complaints and 
treatment for the veteran's residuals of injury of the right 
shoulder.  Based on the evidence of record and resolving 
doubt in the veteran's favor, the Board concludes that the 
evidence supports a grant of service connection for residuals 
of right shoulder injury.


ORDER

Service connection for chronic bilateral foot pain is 
granted.

Service connection for residuals of right shoulder injury is 
granted.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 

